Exhibit 10.99

TERMINATION AGREEMENT

THIS AGREEMENT for the termination (“Termination Agreement”) of certain
agreements by and between Anesiva, Inc., a Delaware corporation, having a
principal place of business at 400 Oyster Point Boulevard, Suite 502, South San
Francisco, California 94080 (“Anesiva”), and Green Vision Company with a
principal place of business at Al Azizya, Doha, Qatar (“GVC”) dated April 16,
2008 is made and entered into as of the 10th day of November, 2009 (the
“Effective Date”). Anesiva and GVC may be referred to individually herein as a
“Party” and collectively as the “Parties.”

WHEREAS, Anesiva and GVC are parties to a License and Distribution Agreement
dated April 16, 2008 (“the License Agreement”); and

WHEREAS, Anesiva and GVC wish to terminate the License Agreement as mutually
agreed upon and detailed herein.

NOW, THEREFORE, the Parties in consideration of the mutual undertakings and
covenants contained herein and parties hereto, intending to be legally bound and
for good and valid consideration, hereby agree as follows:

 

  1. The License Agreement is hereby terminated as of the Effective Date.

 

  2. Within fifteen (15) days after the closing of the merger by and between
Anesiva, Inc. and Arcion Therapeutics, and no later than December 30th, 2009 in
all circumstances, Anesiva shall pay GVC the sum of Twenty Five Thousand Dollars
($25,000) in United States dollar by bank transfer to GVC’s bank account in
Qatar.

 

  3. Within thirty (30) days of the Effective Date, GVC will be responsible for
terminating any agreements entered into with Affiliates or other parties
pursuant to the License Agreement.

 

  4. Upon the Effective Date, each Party will immediately release and discharge
the other Party, and all of its Affiliates, from any and all of its obligations
and responsibilities, whether known or unknown, under the License Agreement.

 

  5. Any and all confidential and/or proprietary information disclosed pursuant
to the License Agreement and covered by the Confidential Disclosure Agreement
entered into by the Parties on January8, 2008 and made, by reference, part of
the License Agreement shall be extended for a term of five (5) years following
the Effective Date of this Termination Agreement.

 

GVC TERMINATION AGREEMENT    PAGE 1 OF 2



--------------------------------------------------------------------------------

  6. The Parties agree that this Termination Agreement shall be governed by and
construed in accordance with the laws of the State of California.

 

  7. Each Party represents and warrants that it is fully authorized to enter
into this Termination Agreement and to carry out the obligations provided for
herein.

 

  8. This Termination Agreement may be executed in two or more counterparts,
each of which shall constitute an original, but all of which, when taken
together, shall constitute a single instrument.

 

  9. This Termination Agreement constitutes the entire agreement of the parties
concerning the subject matter hereof, superseding all prior and contemporaneous
proposals, negotiations, communications and agreements, written or oral, with
respect to the subject matter of this Termination Agreement.

IN WITNESS WHEREOF, the Parties, have authorized and executed this Termination
Agreement the date and year first written above.

 

Executed by      Executed by GREEN VISION COMPANY      ANESIVA, INC. P.O. Box
55272      400 Oyster Point Boulevard, Suite 502 Doha, Qatar      South San
Francisco, CA 94080

/s/ Amjad Abdullah

    

/s/ John H. Tran

Name: Amjad Abdullah

    

Name: John H. Tran

Title:   Managing Partner     

Title:   VP, Finance & Chief Accounting

            Managing Partner, Sales & Operation     

 

GVC TERMINATION AGREEMENT    PAGE 2 OF 2